DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              B.D., the Mother,
                                 Appellant,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                               No. 4D20-290

                              [June 22, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472019000067DPAXMX.

  Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Florida Statewide Guardian Ad Litem Office,
Tallahassee, for Guardian Ad Litem Program.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.